DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is entitled to and claims the benefit of priority of U.S. Provisional App. No. 62/801,554, filed 02/05/2019. The preliminary amendment filed on 11/07/2022 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-9, 18-20 in the reply filed on 03/19/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
4.	Claims 1-20 are pending. Claims 1-9, 18-20 are under examination on the merits. Claims 10-17 are withdrawn to a non-elected invention from further consideration.


Information Disclosure Statement
5.	The information disclosure statements submitted on 03/06/2020, and 05/02/2020 are in    compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings
6.	The drawings are received on 01/31/2020. These drawings are acceptable.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1-9, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins et al. (US Pub. No. 2014/0072720 A1, hereinafter “’720”) as further evidenced by Liu et al. (A Comparative Study of Amorphous, Anatase, Rutile, and Mixed Phase TiO2 Films by Mist
Chemical Vapor Deposition and Ultraviolet Photodetectors Applications, IEEE SENSORS JOURNAL, VOL. 18, NO. 10, MAY 15, 2018, hereinafter “Liu”).

Regarding claims 1,18: ‘720 discloses an optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), comprising: a binder including a base resin or an organic base resin such as NO60 thiol-ene based photoresist; and nanoparticles dispersed such as TiO2 in the binder; wherein: the base resin is characterized by a first refractive index (RI) ranging from 1.45 to 1.80 (i.e., RI of 1.6, see 0% TiO2 NPS; Page 2, [0032], Fig. 20), the nanoparticles are characterized by a second refractive index greater than the first refractive index of the base resin such as RI of TIO2 without annealing at 400°C, 600°C, and 800°C, are 2.87/2.11/2.05, respectively (see Liu, Page 4025, left Col., 2nd para, B. optical characteristics, lines 5-13), wherein the nanoparticles comprise from 45 wt. % to 90 wt. % of a combined weight of the base resin and the nanoparticles (Page 5, [0075]) ; and the optical component is characterized by a third refractive index greater than 1.78 (Page 2, [0032], Fig. 20; Page 13, [0137]; Example 15). 

Regarding claim 2: ‘720 discloses the optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), wherein the optical component comprises a grating, and wherein the grating is characterized by at least one of: a depth greater than 100 nm (Fig. 20; Page 13, [0137]; Example 15). 

Regarding claim 3: ‘720 discloses the optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), wherein the third refractive index of the optical component is greater than 1.8, greater than 1.85, or greater than 1.9 (Fig. 20; Page 13, [0137]; Example 15). 
Regarding claim 4: ‘720 discloses the optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), wherein a decrease in the first refractive index of the base resin corresponds to an increase in the third refractive index of the optical component (Page 2, [0032], Fig. 20; Page 3, [0056]; Page 13, [0137]; Example 15). 

Regarding claim 5: ‘720 discloses the optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), wherein the base resin comprises an organic base resin that is free of silicon (Fig. 20; Page 13, [0137]; Example 15). 

	Regarding claim 6: ‘720 discloses the optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), wherein the base resin such as NOA60 comprises a light-sensitive base resin, and wherein the light-sensitive base resin comprises a cross-linking group, and wherein the cross-linking group comprises an ethylenically unsaturated group or an oxirane ring (Page 2, [0037]; Page 9, [0102]). 

	Regarding claims 7,20: ‘720 discloses the optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), wherein the base resin comprises at least one derivative of bisfluorene, dithiolane, thianthrene, biphenol, o-phenylphenol, phenoxy benzyl, bisphenol A, bisphenol F, benzyl, or phenol (Page 2, [0037]; Page 4, [0063], Fig. 1A; Page 9, [0102]). 

	Regarding claim 8: ‘720 discloses the optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), wherein the nanoparticles comprise from 45 wt. % to 85 wt. %, 45 wt. % to 80 wt. %, or 45 wt. % to 75 wt. % of the combined weight of the base resin and the nanoparticles (Page 5, [0075]; Page 2, [0032], Fig. 20; Page 13, [0137]; Example 15). 

	Regarding claims 9,19: ‘720 discloses the optical component, wherein the nanoparticles comprise at least one of titanium oxide, zirconium oxide, hafnium oxide, tungsten oxide, zinc tellurium, gallium phosphide, or a derivative of any of the preceding materials (Page 5, [0074]; Page 2, [0032], Fig. 20; Page 13, [0137]; Example 15). 

9.	Claims 1, 5-9, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon et al. (US Pub. No. 2018/0079925 A1, hereinafter “’925”).

Regarding claims 1,18: ‘925 discloses an optical component (Page 1, [0002]), comprising: a binder including a base resin or an organic base resin such as biphenyl methyl acrylate (BPMA, Miramer M1192; Page 3, Table 1); and nanoparticles dispersed such as ZrO2 in the binder (Page 3, [0028]-[0029]); wherein: the base resin is characterized by a first refractive index (RI) ranging from 1.45 to 1.80 (i.e., BPMA, Miramer M1192, RI=1.601), the nanoparticles are characterized by a second refractive index greater than the first refractive index of the base resin such as RI of ZrO2 of about 1.9-2.0 (Page 3, [0029]), the nanoparticles comprise from 45-90 wt.% of a combined weight of the base resin and the nanoparticles (Page 5, Table 5-9, Examples); and the optical component is characterized by a third refractive index in the range of 1.65-1.80 (Page 6, [0047]). 

	Regarding claim 5: ‘925 discloses the optical component (Page 1, [0002]), wherein the base resin comprises an organic base resin that is free of silicon (Page 3, Table 1)

	Regarding claims 6-7,20: ‘925 discloses the optical component (Page 1, [0002]), wherein the base resin such as biphenyl methyl acrylate (BPMA, Miramer M1192) comprises a light-sensitive base resin, and wherein the light-sensitive base resin comprises a cross-linking group, and wherein the cross-linking group comprises an ethylenically unsaturated group or an oxirane ring (Page 3, Table 1).  

Regarding claim 8: ‘925 discloses the optical component (Page 1, [0002]), wherein the nanoparticles comprise from 45 wt. % to 85 wt. %, 45 wt. % to 80 wt. %, or 45 wt. % to 75 wt. % of the combined weight of the base resin and the nanoparticles (Page 5, Table 5-9, Examples)

	Regarding claims 9,19: ‘720 discloses the optical component, (Page 1, [0002]), wherein the nanoparticles comprise zirconium oxide (Page 3, [0028]-[0029]). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US Pub. No. 2018/0079925 A1, hereinafter “’925”) as applied to claim 1 above, and further in view of Watkins et al. (US Pub. No. 2014/0072720 A1, hereinafter “’720”). 

	Regarding claim 2: The disclosure of ‘925 is adequately set forth in paragraph 9 above and is incorporated herein by reference.’925 does not expressly teach the optical component comprises a grating, and wherein the grating is characterized by at least one of: a depth greater than 100 nm, and a high aspect ratio greater than 3:1.  
	However, ‘720 discloses an optical component (Page 1, [0014], Fig. 1; Page 2, [0047]), comprising: a binder including a base resin or an organic base resin such as NO60 thiol-ene based photoresist; and nanoparticles dispersed such as TiO2 in the binder; wherein the grating is characterized by at least one of: a depth greater than 100 nm (Fig. 20; Page 13, [0137]; Example 15), and a high aspect ratio greater than 3:1 (Page 3, [0056]) with benefit of providing to fabricate nanometer scale patterns at low cost, high throughput and high resolution (Page 4, [0062]). 
In an analogous art of the optical component using a nanoimprint lithography (NIL), and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the optical component by ‘925, so as to include the optical component comprises a grating, and wherein the grating is characterized by at least one of: a depth greater than 100 nm, and a high aspect ratio greater than 3:1 as taught by ‘720, and would have been motivated to do so with reasonable expectation that this would result in providing to fabricate nanometer scale patterns at low cost, high throughput and high resolution as suggested by ‘720 (Page 4, [0062]). 

Regarding claim 3: The disclosure of ‘925 is adequately set forth in paragraph 9 above and is incorporated herein by reference. ‘925 teaches the optical component (Page 1, [0002]), wherein the third refractive index of the optical component is greater than 1.8, greater than 1.85, or greater than 1.9 (Page 6, [0047]). 

Regarding claim 4: The disclosure of ‘925 is adequately set forth in paragraph 9 above and is incorporated herein by reference. ‘925 teaches the optical component (Page 1, [0002]),
wherein a decrease in the first refractive index of the base resin corresponds to an increase in the third refractive index of the optical component (Page 6, Table 10-14, Examples).
Prior-Art Cited But Not Applied

12.	Any prior-art reference which is cited on FORM PTO-892 but not applied is cited of interest to show the general state of the prior-art at the time of the application’s invention. 
Please see JP 2010-08911 A; JP 2016-109983 A; Pradana et al., Tailoring the refractive index of nanoimprint resist by blending with TiO2 nanoparticles, OPTICAL MATERIALS EXPRESS 329, February 2014 | Vol. 4, No. 2; Kothari et al., Direct Imprint Patterning of 2-D and 3-D Nanoparticle/Polymer Hybrid and Crystalline Metal Oxide Structures for Printed Optical, Electronic, and Energy Devices 2016 6th Electronic System-Integration Technology Conference (ESTC), 2016, pp. 1-2. 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/30/2022